Law Offices SEC ATTORNEYS, LLC P.O. Box 116 Court Street, Suite 707 New Haven, Connecticut 06507 1.888.760.7770 Toll Free Securities, Hedge Funds, Corporate, 1.203.222.9333 Tel Tax, International, Mergers and 1.866.596.3211Fax Acquisitions and Related Matters www.secattorneys.com Mail Stop August 28, 2008 Filed via EDGAR Kyle Moffatt Accountant Branch Chief Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C.20549 Re:CMG Holdings, Inc. (formerly Pebble Beach Enterprises, Inc.) Form 10-KSB for the Fiscal Year Ended December 31, 2007 File No. 0-51770 Dear Mr.
